UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-4626



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ERIK G. TYLER,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Alexander Williams, Jr., District Judge.
(CR-00-121-AW)


Submitted:   December 20, 2000            Decided:   January 8, 2001


Before WILKINS, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Beth M. Farber, Assistant
Federal Public Defender, Baltimore, Maryland, for Appellant. Lynne
A. Battaglia, United States Attorney, Steven M. Dettelbach, As-
sistant United States Attorney, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eric G. Tyler appeals his conviction for possession of a fire-

arm by a convicted felon, in violation of 18 U.S.C. § 922(g)(1)

(West Supp. 2000).   We affirm.

     Tyler contends that the district court erred by excluding

photographic evidence presented by defense counsel.   “[D]ecisions

regarding the admission and exclusion of evidence are peculiarly

within the province of the district court, not to be reversed on

appeal absent an abuse of discretion.” United States v. Ellis, 121

F.3d 908, 926 (4th Cir. 1997) (citation omitted).

     We have reviewed the record and briefs and find that the dis-

trict court did not abuse its discretion by excluding the photo-

graph.   Accordingly, we affirm Tyler’s conviction.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                  2